DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter

Claims 1-18 are allowed.  

The following is an examiner’s statement of reasons for allowance: Applicants currently presented claims as a whole are allowable as a search of both the patents and non-patent literature did not provide a single or combination of references which when taken individually or together would read on applicant currently presented claims, which are as follows.  
“An obstacle-surmounting control method of a photovoltaic-module cleaning robot, wherein the control method is applied to an obstacle-surmounting control device of the photovoltaic-module cleaning robot, and the photovoltaic-module cleaning robot comprises an upper end motor and a lower end motor; the obstacle-surmounting control method of the photovoltaic-module cleaning robot comprises the following steps: determining whether the photovoltaic-module cleaning robot gets stuck during obstacle-surmounting; controlling the lower end motor of the photovoltaic-module cleaning robot to operate reversely, and the upper end motor to stop, if the photovoltaic-module cleaning robot gets stuck during obstacle-surmounting; determining whether the photovoltaic-module cleaning robot meets a forward moving condition; and controlling the upper end motor and the lower end motor of the photovoltaic-module cleaning robot to simultaneously operate forward, if the photovoltaic-module cleaning robot meets the forward moving condition.”  
“An obstacle-surmounting control device of a photovoltaic-module cleaning robot, wherein the photovoltaic-module cleaning robot comprises an upper end motor and a lower end motor; and the obstacle-surmounting control device of the photovoltaic-module cleaning robot comprises: a first determining unit, configured to determine whether the photovoltaic-module cleaning robot gets stuck during obstacle-surmounting; a control unit, configured to control the lower end motor of the photovoltaic-module cleaning robot to operate reversely, and the upper end motor to stop, if the first determining unit determines that the photovoltaic-module cleaning robot gets stuck during obstacle-surmounting; and a second determining unit, configured to determine whether the photovoltaic-module cleaning robot meets a forward moving condition; wherein the control unit is further configured to control the upper end motor and the lower end motor of the photovoltaic-module cleaning robot to simultaneously operate forward, if the second determining unit determines that the photovoltaic-module cleaning robot meets the forward moving condition.”  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664